NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENDALE OUTPATIENT SURGERY                     No.    19-55412
CENTER, a California corporation,
                                                D.C. No. 2:18-cv-10550-SVW-SS
                Plaintiff - Appellant,

 v.                                             MEMORANDUM*

UNITED HEALTHCARE SERVICES,
INC.; UNITED HEALTHCARE
INSURANCE CO.; and DOES, 1 through
100,

                Defendants - Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted April 15, 2020**
                              Pasadena, California

Before: COLLINS and LEE, Circuit Judges, and PRESNELL,*** District Judge.

      Glendale Outpatient Surgery Center (“GOSC”) appeals the sua sponte



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gregory Presnell, United States District Judge for the
Middle District of Florida, sitting by designation.
dismissal without prejudice of its ERISA action for failure to state a claim. We

affirm.

       1.     28 U.S.C. § 1291 confers jurisdiction on this court over appeals from

“final” decisions of federal district courts. A decision is “final” for purposes of §

1291 if it: (i) is a full adjudication of the issues; and (ii) clearly evidences the judge’s

intention that it be the court’s final act in the matter. See Elliott v. White Mountain

Apache Tribal Court, 566 F.3d 842, 846 (9th Cir. 2009).

       The district court’s order fully adjudicated the issues in this action because it

dismissed GOSC’s only cause of action. And by three separate references to

dismissal of the “case,” rather than merely the complaint, the order evidences the

district court’s intent to end the entire action. See De Tie v. Orange County, 152
F.3d 1109, 1111 (9th Cir. 1998) (while the dismissal of a complaint with leave to

amend is ordinarily non-final, the “dismissal of an action, even when it is without

prejudice, is a final order”) (emphasis added). This intent is further confirmed by

the district court clerk’s docket entry notation terminating the case. See Cooper v.

Ramos, 704 F.3d 772, 777 (9th Cir. 2012) (“That the court considered the case closed

is also evinced by the clerk’s definitive termination of the case.”). Accordingly, we

have jurisdiction over this appeal under 28 U.S.C. § 1291.

       2.     A district court may dismiss a claim sua sponte under Federal Rule of

Civil Procedure 12(b)(6). See Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th


                                             2
Cir. 1987). We review de novo a sua sponte dismissal. See Barrett v. Belleque, 544
F.3d 1060, 1061 (9th Cir. 2008).

      The district court did not err in dismissing GOSC’s ERISA claim. Under 29

U.S.C. § 1132(a)(1)(B), an ERISA plan “participant or beneficiary” may bring an

action “to recover benefits due to him under the terms of his plan.” GOSC’s

complaint fails to state a claim under this statute because it does not identify: (i) any

ERISA plan, apart from vague references to anonymous patients who allegedly

assigned rights to GOSC; or (ii) any plan terms that specify benefits that the

defendants were obligated to pay but failed to pay.            These deficiencies are

exacerbated by GOSC’s decision to lump 44 separate events — presumably

involving distinct ERISA plans, coverage provisions, medical procedures, and

insurer communications — into a single set of generalized allegations. Such

allegations cannot give rise to a “reasonable inference that [the insurer] is liable” for

medical care covered by the terms of ERISA plans to which GOSC’s patients were

participants or beneficiaries. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Dismissal of this claim was therefore proper.

      AFFIRMED.




                                           3